 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LUIS MANUEL GARCES,                                No. 2:17-cv-0319 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   J. PICKETT, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a motion requesting that the court

18   order the law librarian to copy his response to the motion for judgment on the pleadings,

19   including nearly 300 pages of exhibits. ECF No. 89.

20          As the court has previously explained to plaintiff, defendants have filed a motion for

21   judgment on the pleadings, not a motion for summary judgment. ECF No. 79 at 2; ECF No. 84 at

22   1-2. This means that when deciding the motion, the court will not look at any evidence other than

23   what was filed with the complaint. Plaintiff should send the court only his memorandum in

24   opposition to the motion and his declaration,1 since the court will not look at any of his other

25   exhibits. If plaintiff wants to refer to exhibits that were filed with the complaint, the court will

26   consider those documents, but plaintiff does not need to re-file them.

27
     1
       The response plaintiff received from prison staff indicated that he would be allowed to make
28   copies of his memorandum. ECF No. 89 at 5.
                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for copies (ECF No. 89)
 2   is denied.
 3   DATED: August 28, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
